UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6636


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DWAYNE EDWARD COE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00037-RLV-DCK-5)


Submitted:   October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Edward Coe, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwayne Edward Coe seeks to appeal the district court’s

order   denying      his     motion    for    reduction      of    sentence   under

18 U.S.C. § 3582 (2006).          In criminal cases, the defendant must

file the notice of appeal within fourteen days after the entry

of judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding     is   criminal    in     nature   and   Rule    4(b)(1)(A)      appeal

period applies).        With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                      Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

              The   district    court    entered      its    order    denying   the

motion for reduction of sentence on December 15, 2009.                          The

notice of appeal was filed on February 16, 2010.                       Because Coe

filed   his    notice   of    appeal    outside    the    appeal     and   extension

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                          2